Case 2:18-cv-01844-GW-KS Document 470 Filed 10/04/19 Page 1 of 6 Page ID #:27303




    1   COUNSEL LISTED
        IN SIGNATURE BLOCK
    2
    3
    4
    5
    6
    7
                        IN THE UNITED STATES DISTRICT COURT
    8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
   10
         BLACKBERRY LIMITED,                )
   11                                       )
   12                    Plaintiffs,        )     CASE NO. 2:18-cv-01844
                                            )     GW(KSx)
   13              v.                       )
                                            )     CASE NO. 2:18-cv-02693
   14    FACEBOOK, INC.,                    )     GW(KSx)
         WHATSAPP INC., and                 )
   15    INSTAGRAM, LLC,                    )
   16                                       )      JOINT REPORT REGARDING
                         Defendants,        )      CONFIDENTIALITY OF
   17                                       )      FINAL RULINGS ON
         SNAP INC.,                         )      SUMMARY JUDGMENT
   18                                       )      MOTIONS (DKT. 468)
   19                    Defendant.         )
                                            )
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                 Case No. 2:18-cv-01844 GW(KSx)
                                            -1-                  Case No. 2:18-cv-02693 GW(KSx)
                                                JOINT REPORT RE CONFIDENTIALITY OF DKT. 468
Case 2:18-cv-01844-GW-KS Document 470 Filed 10/04/19 Page 2 of 6 Page ID #:27304




    1        The Court’s Final MSJ Rulings (Dkt. 468) asked the parties to file a joint report
    2 regarding confidentiality of the information referenced in the Order.
    3        Plaintiff BlackBerry Limited (“BlackBerry”) does not request that any part of
    4 the Court’s Final MSJ Rulings be filed under seal. The highlighted portions at page
    5 16 and at pages 22-23 do not need to be redacted and filed under seal.
    6        The Facebook Defendants respectfully request that the portion highlighted in
    7 blue on page 49 of the Final MSJ Rulings be filed under seal, because it contains
    8 confidential information regarding the design and operation of Facebook’s products.
    9 The portions highlighted on pages 46 and 47 do not need to be redacted and
   10 filed under seal.
   11        Subject to the Facebook Defendants’ request, Snap Inc. (“Snap”) does not
   12 request any part of the Court’s Final MSJ Rulings to be or remain redacted and filed
   13 under seal. For the patents asserted only against Snap, this means the portions of the
   14 Final MSJ Rulings that are currently highlighted in blue on page 40 do not need to be
   15 redacted and filed under seal.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                     Case No. 2:18-cv-01844 GW(KSx)
                                                 -2-                 Case No. 2:18-cv-02693 GW(KSx)
                                                    JOINT REPORT RE CONFIDENTIALITY OF DKT. 468
Case 2:18-cv-01844-GW-KS Document 470 Filed 10/04/19 Page 3 of 6 Page ID #:27305




    1 DATED: October 4, 2019           Respectfully Submitted,
    2
    3                                  By /s/ James R. Asperger
                                         QUINN EMANUEL URQUHART &
    4                                    SULLIVAN, LLP
    5                                      James R. Asperger (Bar No. 83188)
                                           jamesasperger@quinnemanuel.com
    6                                      865 S. Figueroa St., 10th Floor
                                           Los Angeles, CA 90017
    7                                      Telephone: (213) 443-3000
    8                                      Facsimile: (213) 443-3100

    9                                       Kevin P.B. Johnson (Bar No. 177129)
                                            kevinjohnson@quinnemanuel.com
   10                                       Victoria F. Maroulis (Bar No. 202603)
                                            victoriamaroulis@quinnemanuel.com
   11                                       555 Twin Dolphin Drive, 5th Floor
   12                                       Redwood Shores, CA 94065
                                            Telephone: (650) 801-5000
   13                                       Facsimile: (650) 801-5100
   14                                     BLACKBERRY CORPORATION
   15                                       Edward R. McGah, Jr (SBN 97719)
                                            Vice President, Deputy General Counsel
   16                                       41 Ticknor Place
                                            Laguna Niguel, California 92677
   17                                       Telephone: (+1) 650-581-4750
                                          James R. Asperger (Bar No. 83188)
   18                                     jamesasperger@quinnemanuel.com
   19                                     865 S. Figueroa St., 10th Floor
                                          Los Angeles, CA 90017
   20                                     Telephone: (213) 443-3000
                                          Facsimile: (213) 443-3100
   21
   22                                     Attorneys for BlackBerry Limited
   23
   24
   25
   26
   27
   28
                                                                Case No. 2:18-cv-01844 GW(KSx)
                                            -3-                 Case No. 2:18-cv-02693 GW(KSx)
                                               JOINT REPORT RE CONFIDENTIALITY OF DKT. 468
Case 2:18-cv-01844-GW-KS Document 470 Filed 10/04/19 Page 4 of 6 Page ID #:27306




    1 Dated: October 4, 2019              COOLEY LLP
    2
    3                                     /s/ Matthew J. Brigham
    4                                     Matthew J. Brigham (191428)
    5                                     COOLEY LLP
    6                                     HEIDI L. KEEFE (178960)
                                          (hkeefe@cooley.com)
    7                                     MARK R. WEINSTEIN (193043)
    8                                     (mweinstein@cooley.com)
                                          MATTHEW J. BRIGHAM (191428)
    9                                     (mbrigham@cooley.com)
   10                                     3175 Hanover Street
                                          Palo Alto, CA 94304-1130
   11                                     Telephone: (650) 843-5000
   12                                     Facsimile: (650) 849-7400
   13                                     COOLEY LLP
   14                                     MICHAEL G. RHODES (116127)
                                          (rhodesmg@cooley.com)
   15                                     101 California Street, 5th Floor
   16                                     San Francisco, CA 94111-5800
                                          Telephone: (415) 693-2000
   17
                                          Facsimile: (415) 693-2222
   18
                                          Attorneys for Defendants
   19
                                          FACEBOOK, INC., WHATSAPP INC.,
   20                                     and INSTAGRAM, LLC
   21
   22
   23
   24
   25
   26
   27
   28
                                                               Case No. 2:18-cv-01844 GW(KSx)
                                            -4-                Case No. 2:18-cv-02693 GW(KSx)
                                              JOINT REPORT RE CONFIDENTIALITY OF DKT. 468
Case 2:18-cv-01844-GW-KS Document 470 Filed 10/04/19 Page 5 of 6 Page ID #:27307




    1
        Dated: October 4, 2019
    2
    3
                                       By /s/ Chad J. Peterman
    4
    5                                     PAUL HASTINGS LLP
                                          YAR R. CHAIKOVSKY (SB# 175421)
    6                                     yarchaikovsky@paulhastings.com
    7                                     PHILIP OU (SB# 259896)
                                          philipou@paulhastings.com
    8                                     DAVID OKANO (SB# 278485)
    9                                     davidokano@paulhastings.com
                                          1117 S. California Avenue
   10                                     Palo Alto, California 94304
   11                                     Telephone: 1(650) 320-1800
                                          Facsimile: 1(650) 320-1900
   12
   13                                     CHAD J. PETERMAN (Pro Hac Vice)
                                          chadpeterman@paulhastings.com
   14                                     200 Park Avenue
   15                                     New York, New York 10166
                                          Telephone: (212) 319-6000
   16                                     Facsimile: (212) 319-4090
   17
                                          THOMAS ZACCARO (SB# 183241)
   18                                     thomaszaccaro@paulhastings.com
   19                                     515 South Flower Street
                                          Twenty-Fifth Floor
   20                                     Los Angeles, California 90071
   21                                     Telephone: (213) 683-6000
                                          Facsimile: (213) 996-3146
   22
                                          Attorneys for Defendant
   23
                                          Snap Inc.
   24
   25
   26
   27
   28
                                                               Case No. 2:18-cv-01844 GW(KSx)
                                            -5-                Case No. 2:18-cv-02693 GW(KSx)
                                              JOINT REPORT RE CONFIDENTIALITY OF DKT. 468
Case 2:18-cv-01844-GW-KS Document 470 Filed 10/04/19 Page 6 of 6 Page ID #:27308




    1                             FILER’S ATTESTATION
    2        I, James Asperger, am the ECF user whose ID and password were used to file
    3 this Joint Report Regarding Confidentiality of Final Rulings on Summary Judgment
    4 Motions (Dkt. 468). Pursuant to L.R. 5-4.3.4.(a)(2), I hereby attest that counsel for
    5 Defendants concurred in the filing of this document.
    6
    7
                                                      By /s/ James R. Asperger
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                   Case No. 2:18-cv-01844 GW(KSx)
                                                -6-                Case No. 2:18-cv-02693 GW(KSx)
                                                  JOINT REPORT RE CONFIDENTIALITY OF DKT. 468
